DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s interview on 5/20/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Beuerle on 5/20/21.
The application has been amended as follows: 
Claim 1 has been rewritten as follows:
-A trash container lid locking apparatus, comprising:
a pivot device comprising a mounting plate configured to be secured to a side edge of a trash container close to a front of the container, a pivot arm having a first end pivotally coupled to the mounting plate and a second end, the second end having an attachment portion to couple to an elongated bar which is longer than the front of the trash container, the pivot arm including a hole therein, and a housing including a rotating lock mechanism having a movable element that is operable by the rotating lock mechanism;

wherein the pivot device includes a bracket coupled to the mounting plate, the bracket includes hole therein,  the bracket and the housing defining a front facing in same direction as the front of the trash container, the front including an open slot that the first pivot arm passes through;
wherein, the movable element operable with the rotating lock mechanism is configured to be positioned through the hole in the pivot arm and the hole in the bracket to lock the pivot arm in the locked position and removed from the hole in the pivot arm and the hole in the bracket to unlock the pivot arm so that the pivot arm can be moved through the open slot of the front to the unlocked position.-.

Claims 5 and 6 will be rejoined since claim 1 is still generic for all species.

Allowable Subject Matter
Claims 1-6, 8 and 9 are allowed.
At the instant, the combination of Kreitzer, as modified by Barras and Sidler, fails to disclose the combination of elements as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 20, 2021